Case: 3:17-cv-00437-WHR-SLO Doc #: 121 Filed: 06/10/20 Page: 1 of 2 PAGEID #: 1490




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 TED MARCUM,                                 :   Case No. 3:17-cv-00437
                                             :
        Plaintiff,                           :   District Judge Walter H. Rice
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 SHERIFF DAVE DUCHAK, et al.,                :
                                             :
        Defendants.                          :
                                             :


                                        ORDER

       Defendant Sheriff Dave Duchak has filed a Motion to Strike (Doc. #112) seeking

an Order striking pro se Plaintiff Ted Marcum’s Response to Discovery (Doc. #110).

Defendant contends that an Order striking Plaintiff’s Response is warranted under Fed. R.

Civ. P. 5(d)(1)(A).

       Rule 5(d)(1)(A) provides that initial disclosure (under Rule 26(a)(1) or (2)) and

certain discovery requests and responses “must not be filed until they are used in the

proceeding or the court orders filing ….” This includes, in part, answers to

interrogatories, responses to requests for documents, and responses to requests for

admission. Id.

       Plaintiff violated Rule 5(d)(1)(A) by filing many documents in response to

Defendant’s discovery requests. Rule 5(d)(1)(A), however, does not mandate striking

improperly filed discovery responses. Plaintiff’s discovery materials, moreover, work no

prejudice upon Defendant’s ability to litigate his case especially because the presence of
Case: 3:17-cv-00437-WHR-SLO Doc #: 121 Filed: 06/10/20 Page: 2 of 2 PAGEID #: 1491




Plaintiff’s responses in the record do not relieve him of his obligations to answer

Defendant’s interrogatories and respond to Defendant’s requests for production of

documents as required by Fed. R. Civ. P. 33(b) and 34(b), respectfully.

       Accordingly, Defendant Sheriff Dave Duchak’s Motion to Strike (Doc. #112) is

denied.

June 10, 2020                                    s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             2
